—Order, Supreme Court, New York County (Richard Braun, J.), entered on or about May 29, 2002, which, in a proceeding pursuant to CPLR article 75 to compel arbitration, inter alia, granted respondents’ cross motion to dismiss the petition to the extent of dismissing the petition as to respondent Celeste C. Grynberg and referring the matter to a Special Referee to hear and report with recom*386mendations on the issue of whether respondent Jack J. Grynberg has sufficient contacts with New York State to provide New York courts with a basis for exercising jurisdiction over his person, unanimously affirmed, without costs.
Where petitioners are attempting to compel arbitration on the basis of an arbitration provision contained in a joint venture agreement which, by its terms, expired on January 1, 1964, the motion court, which was presented with respondents’ cross motion to dismiss the petition for lack of personal jurisdiction and conflicting claims regarding respondent Jack Grynberg’s contacts with New York, properly ordered an immediate trial of the factual issues raised on the motion (CPLR 3211 [c]).
Without personal jurisdiction over him the New York courts lack the power to decide the ultimate question of whether Mr. Grynberg, indisputably a resident of Colorado, should be compelled to arbitrate his dispute with petitioners rather than pursue his claims in the Colorado courts, where he already has a suit pending against them and where presumably they could have sought to compel arbitration (see generally Koob v IDS Fin. Servs., 213 AD2d 26, 34-36).
We have considered petitioners’ remaining arguments and find them unavailing. Concur — Andrias, J.P., Saxe, Buckley, Rosenberger and Marlow, JJ.